UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6487



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


ALBERT LEE BETHEA, a/k/a Henry Green, a/k/a Champ,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00066-CMC-2)



Submitted:    April 22, 2009                 Decided:   August 10, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Lee Bethea, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert Lee Bethea appeals the district court’s order

denying his motion for modification of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).       Bethea argues that the district court erred

by failing to reduce his sentence based on Amendment 706 of the

Guidelines,     see    U.S.     Sentencing    Guidelines    Manual     (“USSG”)

§ 2D1.1(c) (2007 & Supp. 2008); USSG App. C Amend. 706.               Amendment

706 lowered only the crack cocaine offense levels in USSG § 2D1.1.

See United States v. Hood, 556 F.3d 226 (4th Cir. 2009).              Thus, the

Amendment     did   not   alter    Bethea’s    offense     level,    which   was

controlled by USSG § 4B1.1.          Further, the fact that the district

court reduced Bethea’s sentence under 18 U.S.C. § 3553(e) (2006)

for substantial assistance is irrelevant to the applicability of

Amendment 706.      Hood, 556 F.3d at 234.

            Bethea also contends that the district court could have

considered a sentence below the amended guidelines range under

United States v. Booker, 543 U.S. 220 (2005).                  This claim is

foreclosed by our decision in United States v. Dunphy, 551 F.3d 247

(4th Cir. 2009), petition for cert. filed,                 U.S.L.W.      (U.S.

Mar. 20, 2009) (No. 08-1185).        We have reviewed the record and find

no reversible error.          Accordingly, we affirm the decision of the

district court.       We dispense with oral argument because the facts




                                       2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                3